Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 1 of 13 PAGEID #: 2432




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  GARY A. BAIRD,

                         Plaintiff,

         v.                                        Civil Action 2:20-cv-211
                                                   Judge Sarah D. Morrison
                                                   Magistrate Judge Chelsey M. Vascura
  COMMISSIONER OF SOCIAL
  SECURITY,

                         Defendant.




                             REPORT AND RECOMMENDATION

        Plaintiff, Gary A. Baird (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

 application for supplemental security income. This matter is before the Court for review of

 Plaintiff’s Statement of Errors (ECF No. 11), the Commissioner’s Memorandum in Opposition

 (ECF No. 13), Plaintiff’s Reply (ECF No. 14), and the administrative record (ECF No. 8). For

 the reasons that follow, it is RECOMMENDED that Plaintiff’s Statement of Errors be

 OVERRULED and that the Commissioner’s decision be AFFIRMED.

                               I.      PROCEDURAL HISTORY

        Plaintiff protectively filed his application under Title XVI of the Social Security Act (the

 “Act”) for supplemental security income on May 6, 2016. (R. at 10.) Plaintiff’s application was

 denied initially on September 13, 2016, and upon reconsideration on November 15, 2016. (Id. at

 93, 109.) Plaintiff sought a hearing before an administrative law judge. (Id. at 118.)

 Administrative Law Judge Kevin Vodak (the “ALJ”) held a hearing via video conference on
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 2 of 13 PAGEID #: 2433




 August 6, 2018, at which Plaintiff, represented by counsel, appeared and testified. (Id. at 33.)

 Vocational expert Pamela Tucker (the “VE”) also appeared and testified at the hearing. (Id.) On

 December 17, 2018, the ALJ issued a decision finding that Plaintiff was not disabled within the

 meaning of the Act. (Id. at 7–31.) On November 14, 2019, the Appeals Council denied

 Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

 decision. (Id. at 1–5.) Plaintiff then timely commenced the instant action. (ECF No. 1.)

          Plaintiff now raises a single contention of error: That the ALJ failed to properly evaluate

 the opinion of medical consultative examiner, Christian Francom, M.D. (Pl.’s Statement of

 Errors, ECF No. 11; Pl.’s Reply, ECF No. 14.)

                           II.    THE ADMINISTRATIVE DECISION

          On December 17, 2018, the ALJ issued a decision finding that Plaintiff was not disabled

 within the meaning of the Act. (R. at 7–31.) At step one of the sequential evaluation process,1

 the ALJ found that Plaintiff had not engaged in substantially gainful activity since May 6, 2016,



 1
   Social Security Regulations require ALJs to resolve a disability claim through a five-step
 sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
 finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
 Cir. 2007), if fully considered, the sequential review considers and answers five questions:

     1.      Is the claimant engaged in substantial gainful activity?
     2.      Does the claimant suffer from one or more severe impairments?
     3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
             criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
             C.F.R. Subpart P, Appendix 1?
     4.      Considering the claimant’s residual functional capacity, can the claimant perform his
             or her past relevant work?
     5.      Considering the claimant’s age, education, past work experience, and residual
             functional capacity, can the claimant perform other work available in the national
             economy?

 See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
 Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).


                                                   2
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 3 of 13 PAGEID #: 2434




 Plaintiff’s application date.2 (Id. at 12.) At step two, the ALJ found that Plaintiff had the

 following severe impairments: degenerative disc disease of the lumbar spine; obesity; bilateral

 hearing loss; obstructive sleep apnea; cardiomyopathy; anti-social personality disorder; and

 depressive disorder. (Id. at 13.) At step three, the ALJ found that Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 14.) The ALJ then

 set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform light work as defined in 20 CFR 416.967(b)
        except for the following limitations: he can stand and/or walk for four hours in an
        eight-hour workday. The claimant can occasionally climb ramps and stairs, but can
        never climb ladders, ropes, or scaffolds. He can occasionally stoop, kneel, crouch,
        and crawl. The claimant can never work at unprotected heights or around moving
        mechanical parts. He can have exposure to a moderate level of noise as defined in
        the Selected Characteristics of Occupations (SCO). Due to moderate limitations in
        concentration, persistence, or pace, the claimant can understand, remember, and
        carry out simple, routine tasks; he can frequently interact with supervisors and
        coworkers, but can occasionally interact with the public; and he can be exposed to
        no more than occasional changes in the job setting.

 (Id. at 16.) In assessing Plaintiff’s RFC, the ALJ considered Plaintiff’s hearing testimony,

 medical treatment records, and several medical opinions, including the report and opinion of

 consultative examiner, Christian Francom, M.D. (Id. at 16–25.)

        At step five of the sequential evaluation process, the ALJ found that Plaintiff has no past

 relevant work. (Id. at 25.) Further, relying on the VE’s testimony, the ALJ found that jobs exist

 in significant numbers in the national economy for an individual with Plaintiff’s age, education,

 work experience, and RFC. (Id. at 26.) Examples include Inspector, Small Parts Assembler, and

 Label Coder. (Id.) The ALJ further found that Plaintiff is capable of making a successful


 2
  Because supplemental security income benefits are not payable prior to the application date, the
 application date is used here in lieu of any alleged onset date. See 20 C.F.R. § 416.335; S.S.R.
 18-01p.
                                                   3
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 4 of 13 PAGEID #: 2435




 adjustment to such employment. (Id. at 27.) The ALJ therefore concluded that Plaintiff was not

 disabled under the Act. (Id.)

                         III.    RELEVANT EVIDENCE OF RECORD

        The record in this case is extensive. (See ECF Nos. 8-1–8-14.) It includes more than

 2,000 pages, complete with a Workers’ Compensation claim file related to a July 2000

 workplace injury and medical treatment notes dating back at least that far. Although the

 undersigned has reviewed and considered the record in its entirety, Plaintiff’s contention of error

 pertains exclusively to the ALJ’s reading of the medical consultative examiner’s opinion. As a

 result, the undersigned will limit discussion of the evidence to that opinion.

        Christian Francom, M.D., was engaged by the Ohio Division of Disability

 Determinations to examine Plaintiff, and provide a report and opinion based on his findings. (Id.

 at 1954.) Dr. Francom’s examination of Plaintiff took place on August 23, 2016. (Id.) Dr.

 Francom summarized Plaintiff’s subjective complaints, and their reported origins, as follows:

        HISTORY OF PRESENT ILLNESS: [Plaintiff] presents today to discuss his
        medical issues that he feels are disabling to him. He reports lower mid back pain
        that has been bothersome for the past 16-17 years. He reports that it does extend
        bilaterally into the legs. He describes the pain as sharp stabbing, pins and needles
        type pain. The pain does radiate all of the way down to his ankle or feet. Lying
        down, heat, pain meds and ice can make it better. Physical exertions, lifting,
        bending seems to make it worse. Back in 1999 or 2000 when he did first start
        having this pain he reports he worked for Stanley Steamer, he was moving a couch,
        turned and twisted while he was holding the couch and heard a pop. He had a
        shooting pain down his leg at that time. Since then he has been dealing with this
        chronic back pain. He has had a formal evaluation of his back pain which he is
        uncertain of the actual diagnosis but was told it was something related to a disk.
        He has had an MRI of his back years ago that showed bulging disk and sciatic nerve
        irritation. He is uncertain of why or where that was done. Back surgery has been
        at least offered to him in the past although he wanted to hold off due to the risk of
        paralysis. He has never had previous back surgery. He has never lost bowel or
        bladder function. He reports he can walk approximately 2-3 blocks, stand for 15-
        20 minutes, sit for 20-25 minutes and climb one flight of stairs with a moderate
        amount of difficulty.



                                                  4
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 5 of 13 PAGEID #: 2436




        [Plaintiff] also has a history of work related hearing loss. He reports that he was in
        a car accident and since then has had difficulty hearing. He has been evaluated and
        was told that he had possibly dislocated ossicles bilaterally and questionable nerve
        damage although he does not have a formal audiogram. He has used hearing aids
        and seems to do relatively well with them in place. He said that surgery was offered
        for his ossicular chain disruption although he held off due to the chance of deafness
        that comes with middle ear surgery.

 (Id.) Dr. Francom summarized his physical examination of Plaintiff, in relevant part, as

 follows:


        General appearance: In general, [Plaintiff] is well-developed and well-nourished,
        alert and cooperative. [Plaintiff] is in no acute distress.

        ...

        Musculoskeletal: Adequately aligned spine. Range of motion intact in spine and
        extremities. No joint erythema or tenderness. Normal muscular development.
        Strength is 5/5 in all extremities. Reflexes were 2+ and within normal limits.

        [Plaintiff] is able to get on and off the table without much difficulty. His gait was
        formally evaluated and he does take short steps and appears to be stiff as he was
        walking. That being said his gait was otherwise normal.

        Back: His back exam is notable for lumbosacral tenderness that is more
        pronounced on the left than the right. His straight leg raise test was positive on the
        right.

        Extremities: No significant deformity or joint abnormalities. No edema.
        Peripheral pulses are intact. No varicosities. Lower extremities, examination of
        both feet reveal all toes to be normal in size and symmetry, normal range of motion,
        normal sensation and distal capillary refill of less than 2 seconds without
        tenderness, swelling, discoloration, nodules, weakness or deformities.
        Examination of both ankles, knees, legs and hips reveal normal range of motion
        and normal sensation without tenderness, swelling, discoloration, crepitus,
        weakness or deformity.

 (Id. at 1955–56.) The remainder of Dr. Francom’s physical examination was unremarkable,

 except for a notation that Plaintiff was wearing hearing aids. (Id.) Finally, Dr. Francom

 performed manual muscle testing on Plaintiff and recorded entirely normal findings. (Id. at

 1959–62.) Based on his examination, Dr. Francom opined as follows:



                                                  5
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 6 of 13 PAGEID #: 2437




        MEDICAL SOURCE STATEMENT: [Plaintiff] presents today to discuss his
        medical issues which he feels are disabling to him. He does have a history of lower
        back pain and reportedly has imaging showing likely bulging disk disease although
        I do not have these images for review today. He does have signs and symptoms of
        sciatica that go along his story. Given his report of low back pain and the fact that
        the straight leg raise test is positive and he does have lumbosacral tenderness I do
        feel that he should be mildly limited in the work that he does although I do not feel
        that he should be completely restricted from working. I feel that he would do fine
        from a sedentary or light or even medium workload as long as he is not required to
        repeatedly bend or left and as long as he is able to have frequent breaks as necessary
        in order for his back to relax. Also if he is in the seated position he should be able
        to stand up and stretch as needed. That being said with these mild restrictions I feel
        that he should be able to hold a normal occupation with a 6-8 hour work day.
        Additionally he does have a history of hearing loss that he feels is disabling to him
        but with the right circumstances I feel that he would do just fine. He was able to
        hear and respond appropriately to all my questioning today and I feel that this is not
        a limitation for him as long as he is in a quiet environment or an environment where
        he is able to focus having not a lot of background noise.

 (Id. at 1956–57.)

                                IV.     STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

 § 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting


                                                   6
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 7 of 13 PAGEID #: 2438




 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

 substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

 v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

 1997)).

           Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision of

 the Commissioner will not be upheld where the [Social Security Administration] fails to follow

 its own regulations and where that error prejudices a claimant on the merits or deprives the

 claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

 2007).

                                          V.      ANALYSIS

           Plaintiff now contends that remand is required because the ALJ failed to properly

 evaluate the opinion evidence of medical consultative examiner, Christian Francom, M.D. (Pl.’s

 Statement of Errors, ECF No. 11; Pl.’s Reply, ECF No. 14.) The ALJ must consider all medical

 opinions that he receives in evaluating a claimant’s case. 20 C.F.R. § 416.927(c). When

 reviewing a medical opinion, the ALJ will consider the following factors in deciding the weight

 to afford it: (i) examining relationship; (ii) treatment relationship; (iii) supportability;

 (iv) consistency; (v) specialization; and (vi) other relevant factors bearing on the reliability of the

 opinion. (Id.) However, as a non-treating practitioner, a consultative examiner’s opinion is not

 entitled to any particular deference. See 20 C.F.R. § 416.927(c)(2). Finally, the Commissioner

 reserves the power to decide certain issues, such as a determination on whether a claimant meets

 the statutory definition of “disabled.” 20 C.F.R. § 416.927(d). Although the ALJ will consider

 medical source opinions “on the nature and severity of [a claimant’s] impairment(s),” opinions

 on issues reserved to the Commissioner are generally not entitled to special significance. 20
                                                    7
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 8 of 13 PAGEID #: 2439




 C.F.R. § 416.927(d); Turner v. Comm’r of Soc. Sec., 381 Fed. App’x 488, 492–93 (6th Cir.

 2010).

          Dr. Francom was engaged to complete a one-time, in-person examination of Plaintiff.

 Dr. Francom’s report included: a detailed summary of Plaintiff’s subjective complaints and

 medical history, as represented to him; the results of his thorough physical examination and

 manual muscle testing; and an opinion that Plaintiff’s ability to engage in work-related activities

 was subject only to “mild restrictions.” The ALJ summarized Dr. Francom’s report and opinion

 as follows:

          [L]ess than three months after the application date, the claimant presented to a
          consultative examination with Christian Francom, M.D. At this August 23, 2016
          examination, the claimant’s chief complaints were back pain and poor hearing.
          Notably, the claimant reported back pain that had been bothersome for 16-17 years,
          noting that it extends in the legs. At this time, the claimant reported he could walk
          approximately 2-3 blocks, stand for 15-20 minutes, and sit for 20-25 minutes. On
          examination, the claimant’s BMI was 35. He had normal heart sounds, no
          murmurs, and regular rhythm. The claimant’s spine was adequately aligned and
          his range of motion was intact in the spine and extremities. There was no joint
          tenderness and the claimant had full 5/5 strength in all extremities, along with
          normal reflexes. The claimant’s gait was noted to consist of short steps that appear
          to be stiff, but was otherwise normal.

          Regarding his back, there was lumbosacral tenderness more pronounced on the left
          than right. His straight leg raise testing was positive on the right as well.
          Neurologically, however, strength and sensation were symmetric throughout and
          cerebellar testing was normal. In addition, the claimant was oriented to person,
          place, and time, and he was able to demonstrate good judgment and reasoning
          without abnormal behaviors during the examination. In his explanation and
          conclusions, Dr. Francom noted that he felt the claimant should be mildly limited
          in the work that he does, but he did not feel the claimant should be completely
          restricted from working. Further, the consultative examiner stated that he felt the
          claimant would do fine from a sedentary, light, or even medium workload as long
          as he would not be required to repeatedly bend or lift and as long as he is able to
          have frequent breaks as necessary in order for his back to relax. Moreover, the
          doctor noted if the claimant were seated, he believes the claimant should be able to
          stand up and stretch as needed, but again noted that he feels these mild restrictions
          would allow the claimant to be able to hold a normal occupation with a 6-8 hour
          workday. Finally, the consultative examiner addressed the claimant’s hearing,
          noting that he felt the claimant did not have a limitation so long as he is in a quiet
          environment or an environment where he is able to focus having not a lot of
                                                    8
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 9 of 13 PAGEID #: 2440




        background noise. As will be explained in the opinion evaluation below, many of
        Dr. Francom’s assertions and opinions are reserved to the commissioner and not
        entitled to any special significant weight (20 CFR 404.1527(d) and 416.927(d)).
        However, I have considered his statements, as well as the corresponding
        examination, along with the claimant’s statements and the overall record in
        assessing the residual functional capacity.

 (R. at 18–19) (internal citations to the record omitted). The ALJ went on to assign “some

 weight” to Dr. Francom’s opinion, and provided the following explanation:

        . . . Dr. Francom noted that the claimant could perform work up to the medium
        exertional range as long as he was not required to repeatedly bend or lift. While
        Dr. Francom did not expressly define sedentary, light, or medium work, I have
        considered that Dr. Francom, in his capacity as a consultative examiner, is familiar
        with Social Security regulations, which define such exertional capacities.
        Nonetheless, simply stating that a claimant could work is an issue reserved to the
        commissioner and is not entitled to any special significance. Dr. Francom also
        noted he could work at these levels described so long as he is able to have frequent
        breaks as necessary for his back to relax. This opinion is vague. First, the doctor
        does not quantify what frequent breaks would be, or if it would be outside the
        normal breaks afforded in full-time work. Second, he does not describe any
        differences within the exertional levels with regard to necessary breaks, which
        would certainly put different pressures on his back and likely require different
        periods of rest. For example, medium work would entail lifting up to 50 pounds
        occasionally, an amount well outside the claimant’s assessed residual functional
        capacity, and sedentary work would require lifting no more than 10 pounds ever.
        Accordingly, the opinion regarding breaks does not provide enough detail to
        determine what, if any, extra breaks would be necessary. Similarly, while the
        examiner noted the claimant should be able to stand and stretch as needed if sitting,
        he did not explain why and how often the claimant’s impairments may require this
        medically. Therefore, only little weight is accorded these specific aspects of that
        opinion. The other findings about the exertional ranges, however, are entitled to
        some weight given that it does support that the claimant is capable of some level of
        exertional activity, but greater weight cannot be provided simply because of the
        lack of specificity.

 (Id. at 24–25) (internal citations to the record omitted).

        The undersigned finds no error in the consideration and discussion of Dr. Francom’s

 opinion. The ALJ considered Dr. Francom’s opinion and assigned weight according to the

 appropriate factors, and in light of his review of the record as a whole.




                                                   9
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 10 of 13 PAGEID #: 2441




        Plaintiff makes a number of arguments in favor of a contrary result. Namely, Plaintiff

 argues that the ALJ: erroneously classified certain of Dr. Francom’s opinions as issues reserved

 to the Commissioner (Pl.’s Statement of Errors at 7, ECF No. 11; Pl.’s Reply at 6, ECF No. 14);

 incorrectly characterized Dr. Francom’s opinion related to the need for frequent breaks as

 “vague” (Pl.’s Statement of Errors at 8, ECF No. 11; Pl.’s Reply at 3, ECF No. 14); and,

 similarly, incorrectly characterized Dr. Francom’s opinion related to stand-and-stretch

 opportunities as “vague” (Pl.’s Statement of Errors at 11, ECF No. 11; Pl.’s Reply at 5, ECF No.

 14). Each is unavailing.

        First, Plaintiff argues that the ALJ improperly discounted Dr. Francom’s opinion that

 Plaintiff “would do fine from a sedentary or light or even medium workload” on the basis that it

 was an issue reserved to the Commissioner. (Pl.’s Statement of Errors at 7, ECF No. 11.) The

 Commissioner counters:

        Plaintiff mischaracterizes the ALJ’s decision. The ALJ did not find that Dr.
        Francom’s opinion regarding Plaintiff’s ability to engage in various exertional
        ranges was vague. In fact, the ALJ expressly gave “some weight” to Dr. Francom’s
        opinion regarding Plaintiff’s ability to perform sedentary, light, and medium
        exertional ranges “given that it does support that claimant is capable of some level
        of exertional activity.” A clear reading of the ALJ’s decision shows that the ALJ
        instead discounted Dr. Francom’s opinion that Plaintiff ‘could work’ because it was
        an issue reserved to the Commissioner.

 (Comm’r’s Response at 6–7, ECF No. 13) (internal citations to the record omitted). The

 undersigned agrees with the Commissioner. The ALJ was quite clear that Dr. Francom’s

 “findings about the exertional ranges . . . are entitled to some weight given that it does support

 that the claimant is capable of some level of exertional activity.” (R. at 25.) Plaintiff’s first

 argument is inconsistent with the plain language of the ALJ’s decision and, therefore, fails.

        Plaintiff next argues that the ALJ incorrectly characterized as “vague” Dr. Francom’s

 opinion that Plaintiff would require “frequent breaks as necessary in order for his back to relax.”


                                                   10
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 11 of 13 PAGEID #: 2442




 (Pl.’s Statement of Errors at 8, ECF No. 11; Pl.’s Reply at 3, ECF No. 14.) Plaintiff asserts that

 Dr. Francom’s opinion was clear because “frequent” is a term-of-art in Social Security Disability

 law, and is defined in that context to mean one- to two-thirds of the time. (Pl.’s Statement of

 Errors at 9, ECF No. 11; Pl.’s Reply at 2, ECF No. 14.) See also S.S.R. 83-10, 1983 WL 31251,

 at *6. In other words, it is Plaintiff’s position that Dr. Francom opined that Plaintiff would

 require anywhere from 2.5 to 5.5 hours of break time each day. The Commissioner counters that

 Dr. Francom’s opinion was missing crucial information that would have permitted the ALJ to

 translate the opinion into vocational terms, and, further, that Plaintiff’s proposed interpretation of

 the opinion was unfounded. (Comm’r’s Response at 8–9, ECF No. 13.) The undersigned agrees

 with the Commissioner. Not only does Plaintiff fail to cite any case law applying the S.S.R. 83-

 10 definition of “frequent” to required breaks, but doing so would vitiate Dr. Francom’s clear

 finding that Plaintiff was capable of “hold[ing] a normal occupation with a 6-8 hour work day”

 with only “mild restrictions.” It was therefore “not unreasonable for the ALJ not to use the

 definition of ‘frequently’ in SSR 83-10” in the context of required breaks for Plaintiff to relax his

 back. Munoz v. Comm’r of Soc. Sec., No. 2:18-cv-581, 2019 WL 2066821, at *3 (S.D. Ohio,

 May 10, 2019) (rejecting similar argument in the context of required restroom breaks) report and

 recommendation adopted Munoz v. Comm’r of Soc. Sec., No. 2:18-cv-581, 2019 WL 4674369.

        Finally, Plaintiff argues that the ALJ also incorrectly characterized as “vague” Dr.

 Francom’s opinion that Plaintiff “should be able to stand up and stretch as needed.” (Pl.’s

 Statement of Errors at 11, ECF No. 11; Pl.’s Reply at 5, ECF No. 14.) In Plaintiff’s view, the

 provision of “as needed” was sufficiently specific to be seriously regarded. The undersigned

 disagrees. The ALJ explained that he discounted this portion of Dr. Francom’s opinion in part

 because Dr. Francom did not provide sufficient information regarding the frequency of these



                                                  11
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 12 of 13 PAGEID #: 2443




 positional changes for him to be able to credit the opinion.3 As the Commissioner points out, an

 ALJ is within his rights to discount the opinion of a consultative examiner on the basis that such

 opinion was vague. See, e.g., Quisenberry v. Comm’r of Soc. Sec., 757 Fed. App’x 422, 431 (6th

 Cir. 2018); Dooley v. Comm’r of Soc. Sec., 656 F. App’x 113, 115 (6th Cir. 2016). Plaintiff’s

 third argument, therefore, also fails.

        Plaintiff makes two additional arguments for remand, each of which is premised

 exclusively on the position that the ALJ erred in discounting Dr. Francom’s opinion. First, in a

 round-about fashion, Plaintiff contests the validity of the hypothetical question posed to the VE,

 which elicited testimony that Plaintiff could perform a significant number of available jobs, on

 the basis that the hypothetical did not incorporate certain limitations which were opined by Dr.

 Francom, but discounted by the ALJ. (Pl.’s Statement of Errors at 12, ECF No. 11.) Plaintiff

 further argues—albeit, momentarily—that the RFC assessed by the ALJ is unsupported by

 substantial evidence, because “[t]here is no way of knowing whether the ALJ’s [RFC] is an

 accurate depiction of [Plaintiff’s] functional abilities, as the [RFC] is drastically different then

 [sic] the opinions provided by Dr. Francom.” (Id.) As discussed in detail above, the ALJ

 reasonably discounted Dr. Francom’s opinion. As a result, each of these arguments fails. See

 also Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993) (finding

 that, in formulating the hypothetical, an ALJ is only “required to incorporate those limitations

 accepted as credible by the finder of fact”); Price v. Comm’r of Soc. Sec., No. 2:18-CV-128,

 2019 WL 396415, at *2 (S.D. Ohio Jan. 31, 2019) (“[A]n ALJ’s decision to give weight to




 3
  Although the ALJ also indicated that the opinion was not supported by objective evidence,
 Plaintiff’s objection relates solely to the ALJ’s characterization of the opinion as “vague.”
                                                   12
Case: 2:20-cv-00211-SDM-CMV Doc #: 15 Filed: 08/03/20 Page: 13 of 13 PAGEID #: 2444




 medical opinion evidence does not require the ALJ to incorporate every restriction proposed by

 the medical source.”).

                                        VI.     DISPOSITION

        In sum, from a review of the record as a whole, the undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it

 is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and

 AFFIRM the Commissioner’s decision.

                             VII.    PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A Judge of this Court shall make a de novo determination of those

 portions of the Report or specified proposed findings or recommendations to which objection is

 made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made herein, may receive further evidence or may recommit

 this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the District Judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE


                                                   13
